                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

KRISTINA THOMPSON,                     :        Case No. 3:18-cv-214
                                       :
            Plaintiff,                 :        Judge Thomas M. Rose
                                       :
v.                                     :
                                       :
VILLAGE OF PHILLIPSBURG, et al.,       :
                                       :
            Defendants.                :
______________________________________________________________________________

     ENTRY AND ORDER OVERRULING OBJECTIONS (DOC. 62); ADOPTING
    REPORT AND RECOMMENDATIONS (DOC. 60); GRANTING IN PART, AND
   DENYING IN PART, THE MOTION TO DISMISS (DOC. 36); AND DISMISSING
   PLAINTIFF’S 42 USC § 1983 CLAIM AGAINST DEFENDANTS WYSONG AND
      PHILLIPSBURG, FOR FAILURE TO SUPERVISE, TRAIN, OR CONTROL
______________________________________________________________________________

       This case is before the Court on the Objections to Magistrate Judge’s Report and

Recommendation (Doc. 62) filed by Defendants Village of Phillipsburg (“Village”) and Chief of

Police Mark Wysong (“Wysong” and, collectively, the “Village Defendants”) to the Magistrate

Judge’s Report and Recommendation (Doc. 60) (“Report”).          Plaintiff Kristina Thompson

(“Thompson”) filed a Memorandum in Opposition to the Defendants’ Objections. (Doc. 64.)

       In the Report, Magistrate Judge Michael J. Newman addressed the Village Defendants’

“Motion to Dismiss Plaintiff Kristina Thompson’s First Amended Complaint.” (Doc. 36.) In the

Report (after consideration of the motion, memorandum in opposition to the motion, and reply

(Docs. 36, 41, 43)), Magistrate Judge Newman recommended that the Village Defendants’ Motion

to Dismiss (Doc. 36) be granted, in part, and denied in part. Specifically, he recommended that

Thompson’s 42 U.S.C. § 1983 claim against the Village Defendants, for a failure to supervise,




                                              1
train, or control, be dismissed, but that the rest of the motion be denied. This matter is now ripe

for review.

        The motion addressed in the Report was a dispositive motion, with respect to at least one

claim against at least one party. 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b). Therefore, with respect

to any part of the Report that has been properly objected to by a party, the Court must determine,

de novo, those parts. Id. The Court has made that determination and a de novo review of the

record in this case.

        The Village Defendants object to two parts of the Report. (Doc. 62.) First, the Village

Defendants argue that the Report misapplies U.S. Supreme Court precedent when analyzing the

plausibility of the First Amended Complaint’s inadequate screening claims. (Id. at PAGEID #

386-389.) The Court, however, agrees with Magistrate Judge Newman’s analysis in the Report.

The Court disagrees with the Village Defendants’ assertion that the Report “misapplies Brown and

its progeny” (Doc. 62 at PAGEID # 389). (See Doc. 60 at PAGEID # 374-77.)

        Second, the Village Defendants argue that Thompson did not assert state law claims for

negligent hiring, training, or supervision in her First Amended Complaint. (Doc. 62 at PAGEID

# 389-91.) They take issue with the Report’s finding that “Plaintiff’s state law claims against

Wysong should … not be subject to Rule 12(b) dismissal.” (Doc. 60 at PAGEID # 381.)

        With respect to the Village Defendant’s argument that Thompson “unequivocally withdrew

and/or abandoned her state law claims for negligent hiring and supervision” (Doc. 62 at PAGEID

# 390), the Court notes that Thompson filed a Motion for Leave to File an Amended Complaint

that attached a copy of the proposed Amended Complaint. (Docs. 20 and 20-1.) The Village

Defendants then filed a notice of non-opposition to that motion for leave (Doc. 29), and the

Magistrate Judge granted that motion for leave by Notation Order. Thompson then filed her



                                                 2
proposed Amended Complaint (i.e., becoming the First Amended Complaint) (Doc. 35), and the

Village Defendants then filed their Motion to Dismiss regarding that First Amended Complaint

(Doc. 36). The Court does not agree with the Village Defendant’s argument that Thompson

withdrew or abandoned any state law claims that were set forth in the attached copy of the proposed

Amended Complaint (Docs. 20-1) and the First Amended Complaint (Doc. 35). (See, e.g., Doc.

20-1 at PAGEID # 151 and Doc. 35 at PAGEID # 229 (both including allegation that “Defendants

Chief Wysong, Sanderson and the Village of Phillipsburg negligently, maliciously, recklessly,

and/or willfully breached that duty ….”) (emphasis added).)

       Furthermore, the Village Defendants’ objections are focused on alleged “negligent” hiring,

training, or supervision within the Second Cause of Action in the First Amended Complaint. They

assert that the Report “finds that Plaintiff’s claims for negligent hiring and supervision survive

Defendants’ motion to dismiss.” (Doc. 62 at PAGEID # 390.) The Report—which this Court

adopts—expressly states:

       It is well settled that officials are entitled to immunity from claims of negligent
       hiring and training because the defense under Ohio Rev. Code § 2744.03(A)(5)
       applies. Immunity does not apply, however, where the employee’s acts or
       omissions were with malicious purpose, in bad faith, or in a wanton or reckless
       manner. To the extent Plaintiff alleges that Wysong’s conduct in hiring, training,
       and supervising Sanderson rose to reckless conduct, Defendant is not entitled to
       immunity.

(Doc. 60 at PAGEID # 380 (emphasis added) (internal citations and quotation marks omitted).)

Therefore, much of the Village Defendant’s argument is moot; the Report shows that, to the extent

the Second Cause of Action against Wysong in the First Amended Complaint is based on negligent

conduct, Wysong is immune, but he is not immune to the extent that cause of action is based on

reckless conduct. The Court agrees with Magistrate Judge Newman’s analysis in his Report and

overrules the Village Defendants’ objections.



                                                3
       Therefore, the Court finds that the Objections to the Report are not well-taken and are

hereby OVERRULED. The Court ADOPTS the Report (Doc. 60) in its entirety and rules as

follows:

       1.     Defendants Village of Phillipsburg and Chief of Police Mark Wysong’s
              Motion to Dismiss Plaintiff Kristina Thompson’s First Amended Complaint
              (Doc. 36) is DENIED IN PART AND GRANTED IN PART;

       2.     Plaintiff Kristina Thompson’s 42 U.S.C. § 1983 claim against Defendants
              Village of Phillipsburg and Chief of Police Mark Wysong, for a failure to
              supervise, train, or control, is DISMISSED; and,

       3.     This case will continue on the remaining claims in the First Amended
              Complaint.

       DONE and ORDERED in Dayton, Ohio, this Monday, January 13, 2020.

                                                          s/Thomas M. Rose
                                                   ________________________________
                                                         THOMAS M. ROSE
                                                    UNITED STATES DISTRICT JUDGE




                                              4
